In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 17-1943V
                                           UNPUBLISHED


    OPAL WALTZ,                                               Chief Special Master Corcoran

                         Petitioner,                           Filed: February 11, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Vaccine Rule 21(a); Order
    HUMAN SERVICES,                                           Concluding Proceedings;

                        Respondent.



Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
Petitioner.

Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
Respondent.

                               ORDER CONCLUDING PROCEEDINGS1

           On January 22, 2020, the Petitioner filed a Stipulation of Dismissal in the above-
    captioned case.

          Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is
    hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that
    a judgment shall not enter in the instance case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.


1
 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master